          Case 1:20-cv-04383-ALC Document 25 Filed 03/25/21 Page 1 of 7




UNITED STATES DISTRICT COURT
                                                                                        March 25, 2021
SOUTHERN DISTRICT OF NEW YORK

 VANGUAGRD LOGISTICS (USA), INC.
                                  Plaintiff,

                      -against-                              20-CV-4383 (ALC)

                                                             MEMORANDUM AND ORDER
 BLUJAY SOLUTIONS LTD.,

                                  Defendant.


ANDREW L. CARTER, JR., District Judge:

       Plaintiff, Vanguard Logistics (USA), Inc. (“Plaintiff”) commenced this action against

Blujay Solutions LTD. (“Defendant”), alleging that Defendant orchestrated a fraudulent scheme

to sell software to Plaintiff. Pending before the Court is Defendant’s motion to compel arbitration.

(ECF No. 16.) For the following reasons, Defendant’s motion is granted in part and denied in part.

Specifically, Defendant’s motion to compel arbitration is granted, and Defendant’s request for

attorney’s fees is denied.

                      BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff commenced this action on June 8, 2020, alleging that Defendant orchestrated a

fraudulent scheme to sell software to Plaintiff that it was not capable of providing. See ECF No.

1, Compl. Plaintiff is a non-vessel-operating common carrier that provides ocean transportation

services to shippers. Id. at ¶ 11. Defendant is an international transportation logistics software

developer. After soliciting software developers to replace its Enterprise Resource Planning

(“ERP”), Plaintiff contracted with Defendant to develop the ERP. Id. at ¶¶ 16–21. Plaintiff now

brings this action to address misrepresentations from Defendant regarding its ability to develop




                                                 1
            Case 1:20-cv-04383-ALC Document 25 Filed 03/25/21 Page 2 of 7




the platform to Plaintiff’s requirements. Plaintiff asserts causes of action for breach of contract,

fraudulent inducement, fraudulent misrepresentation, and unjust enrichment.

       On August 21, 2020, Defendant moved to compel this matter to arbitration. (ECF No. 16.)

Defendant alleges that the Parties set forth a specific dispute resolution process under the

Agreement. ECF No. 1-1, Agreement. Section 21.10 of the Agreement provides that if there is

dispute, the Parties shall “first endeavor to resolve such Dispute through negotiation between

senior executives of the Parties.” See Def.s Mem. of Law at 3; Agreement, Section 21.10. If the

parties are unable to resolve the dispute, Section 21.10 provides:


       The Parties shall select a mutually acceptable arbitrator. If the parties are unable to
       agree on an arbitrator within fifteen (15) days after submission of a name, each of
       the Parties shall, within fifteen (15) days thereafter, choose an arbitrator selector
       (“Selector”) who shall not be affiliated with [] any of the Parties hereto. The two
       Selectors shall then have ten (10) days to select an arbitrator who shall serve as the
       final arbitrator for the Dispute. The arbitrator shall not be an affiliate in of [sic] any
       of the Parties hereto, shall have legal or business expertise in the subject matter
       which is the basis of the Dispute and shall demonstrate the ability and willingness
       to resolve the Dispute in an expedited fashion. The parties agree that neither shall
       attempt to initiate any legal proceedings against the other without first participating
       in Executive Negotiations and the arbitration process.

Section 21.10.

       Plaintiff opposed the motion on September 24, 2020, arguing that Plaintiff did not

agree to binding arbitration, and Defendant replied on October 15, 2020. The Court

considers the motion fully briefed.

       I.        Standard of Review

       Where . . . a party unambiguously refuses to arbitrate, a court’s role is limited to

determining ‘(1) whether there exists a valid agreement to arbitrate at all under the contract in

question . . . and if so, (2) whether the particular dispute sought to be arbitrated falls within the

scope of the arbitration agreement.’ ” HBC Solutions, Inc. v. Harris Corp., No. 13 Civ. 6327, 2014



                                                   2
           Case 1:20-cv-04383-ALC Document 25 Filed 03/25/21 Page 3 of 7




WL 6982921, at *4 (S.D.N.Y. Dec. 10, 2014) (quoting Nat’l Union Fire Ins. Co. of Pittsburgh,

Pa. v. Belco Petroleum Corp., 88 F.3d 129, 135 (2d Cir. 1996)).

         The party “seeking to avoid arbitration generally bears the burden of showing the

agreement to be inapplicable or invalid.” Harrington v. Atl. Sounding Co., Inc., 602 F.3d 113, 124

(2d Cir. 2010); accord Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 91–92 (2000). “If

the party seeking arbitration has substantiated the entitlement by a showing of evidentiary facts,

the party opposing may not rest on a denial but must submit evidentiary facts showing that there

is a dispute of fact to be tried.” Oppenheimer & Co., Inc. v. Neidhardt, 56 F.3d 352, 358 (2d Cir.

1995).

         This standard reflects “a strong federal policy favoring arbitration as an alternative means

of dispute resolution.” Ragone v. Atl. Video at Manhattan Ctr., 595 F.3d 115, 121 (2d Cir. 2010)

(quoting Hartford Accident & Indem. Co. v. Swiss Reinsurance Am. Corp., 246 F.3d 219, 226 (2d

Cir. 2001)). That policy stands so strong, in fact, that the United States Court of Appeals for the

Second Circuit has noted that “it is difficult to overstate the strong federal policy in favor of

arbitration, and it is a policy we ‘have often and emphatically applied.’” Arciniaga v. Gen. Motors

Corp., 460 F.3d 231, 234 (2d Cir. 2006) (quoting Leadertex, Inc. v. Morganton Dyeing &

Finishing Corp., 67 F.3d 20, 25 (2d Cir. 1995)).

         Because arbitration has its roots in contract law, “a party cannot be required to submit to

arbitration any dispute which he has not agreed so to submit.” Thomson-CSF, S.A. v. Am. Arb.

Ass'n, 64 F.3d 773, 776 (2d Cir. 1995) (quoting United Steelworkers of Am. v. Warrior & Gulf

Navigation Co., 363 U.S. 574, 582 (1960)). Accordingly, despite the “‘liberal federal policy

favoring arbitration agreements,’ [an arbitration agreement] must not be so broadly construed as

to encompass claims and parties that were not intended by the original contract.” Id. (citation




                                                   3
           Case 1:20-cv-04383-ALC Document 25 Filed 03/25/21 Page 4 of 7




omitted) (quoting Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 625

(1985)).

   i.       The Agreement Evidences an Intent to Arbitrate

   Plaintiff argues that since the Agreement does not include words such as “binding,” “award,”

and “ruling,” or imply “to complete” or “to resolve”, and the Agreement fails to specify a forum,

it cannot be said that the parties intended binding arbitration. Plaintiff’s argument is unavailing.

The Court first notes that on a plain reading of the Agreement, contrary to Plaintiff’s assertion, the

Agreement contemplates resolution of the case. Section 21.10 provides “[t]he arbitrator shall not

be an affiliate in of [sic] any of the Parties hereto, shall have legal or business expertise in the

subject matter which is the basis of the Dispute and shall demonstrate the ability and willingness

to resolve the Dispute in an expedited fashion.” Agreement, Section 21.10 (emphasis added).

Although Plaintiff states otherwise, the Agreement explicitly references that the arbitrator would

“resolve the dispute”. Therefore, the Parties’ agreement evidences an intent of the Parties to

commit this matter to a third party for resolution.

   Second, even if those specific words were not in the agreement, Courts have generally

concluded that “[n]o magic words such as ‘arbitrate’ . . . are needed to obtain the benefits of the

[FAA].” AMF Inc. v. Brunswick Corp., 621 F. Supp. 456, 460 (E.D.N.Y. 1985) (Weinstein, J.); see

also Bakoss v. Certain Underwriters at Lloyds of London Issuing Certificate No. 0510135, 707

F.3d 140, 142–44 (2d Cir. 2013) (finding that a clause calling for a third-party physician to make

a determination about the plaintiff’s disability constituted an “arbitration agreement”); McDonnell

Douglas Fin. Corp. v. Pa. Power & Light Co., 858 F.2d 825, 830 (2d Cir.1988) (“It is, in our

estimation, irrelevant [for purposes of the FAA] that the contract language in question does not

employ the word ‘arbitration’ as such.”); Cummings v. Consumer Budget Counseling, Inc., No. 11




                                                  4
          Case 1:20-cv-04383-ALC Document 25 Filed 03/25/21 Page 5 of 7




CV 3989, 2012 WL 4328637, at *3 (E.D.N.Y. Sept. 19, 2012) (finding an agreement to “abide by

the decision of the mediator” to constitute an agreement to arbitrate under the FAA,

“notwithstanding the nomenclature used by the parties”). “Rather, what is important is that the

parties clearly intended to submit some disputes to their chosen instrument for the definitive

settlement of certain grievances under the Agreement.” McDonnell Douglas, 858 F.2d at 830

(citation and internal quotation marks omitted); see also Celltrace Commc’ns Ltd. v. Acacia Rsch.

Corp., No. 15 Civ. 4746, 2016 WL 3407848, at *3 (S.D.N.Y. June 16, 2016), aff’d in part, vacated

in part, remanded, 689 F. App’x 6 (2d Cir. 2017) (finding that even where the Agreement

referenced the possibility of subsequent litigation, the Parties intended to engage in binding

arbitration.) The instant Agreement evidences the Parties’ intent to resolve their disputes first

through executive negotiations and then through arbitration.

   Likewise, Courts have found that silence as to certain terms in the Agreement does not defeat

an agreement to arbitrate. Even assuming that the agreement does not dictate a forum or provide

rules that would govern the arbitration as Plaintiff suggests, the terms are non-

essential. See Wework Companies, Inc. v. Zoumer, No. 16 Civ. 457, 2016 WL 1337280, at *5

(S.D.N.Y. Apr. 5, 2016) (holding that “[t]he lack of specific terms governing the arbitration’s

procedure does not invalidate the agreement, considering that the FAA provides an objective

method to fill gaps in arbitration agreements” (citing 9 U.S.C. §§ 5, 7)); Hojnowski v. Buffalo

Bills, Inc., 995 F. Sup. 2d 232, 236 (W.D.N.Y. 2014) (holding there is no authority to suggest that

the rules and procedures governing arbitration are essential terms). Therefore, the Court finds that

Parties intended to engage in binding arbitration. Accordingly, there being no dispute that this

lawsuit is within the scope of the arbitration provision, Defendant’s motion to compel arbitration

is granted.




                                                 5
          Case 1:20-cv-04383-ALC Document 25 Filed 03/25/21 Page 6 of 7




   ii.     A Stay is Warranted

   The Second Circuit has held that outright dismissal is ordinarily not appropriate. See Katz v.

Cellco Partnership, 794 F.3d 341, 346 (2d Cir. 2015) (holding that although “efficient docket

management is often the basis for dismissing a wholly arbitrable matter,” that prerogative “cannot

trump a statutory mandate, like Section 3 of the FAA, that clearly removes such discretion”).

Instead, where, as here, all of the claims are arbitrable and a stay has been requested, “the text,

structure, and underlying policy of the FAA mandate a stay of proceedings.” Id. at 347. Therefore,

Defendant’s request for a stay is granted.

   iii.    Attorney’s Fees

   Defendant moves the Court for an award of legal fees and costs it incurred as a result

of bringing the instant motion to compel arbitration. “Under the general rule in New York,

‘attorneys’ fees are incidents of litigation and a prevailing party may not collect them from the

losing party unless such an award is authorized by agreement between the parties, statute or court

rule.”’ Bonnie & Co. Fashions v. Bankers Trust Co., 955 F.Supp. 203, 217 (S.D.N.Y. 1997)

(quoting Bourne Co. v. MPL Communications, Inc., 751 F. Supp. 55, 57 (S.D.N.Y. 1990)).

However, “the intent to provide for counsel fees [by agreement between the parties] as damages

for breach of contract must be ‘unmistakably clear’ in the language of the contract.” Id. (alteration

in original) (citing Bridgestone/Firestone, Inc. v. Recovery Credit Svcs., Inc., 98 F .3d 13, 20–21

(2d Cir.1996)).

    Defendant invokes Paragraph 8.3 of the Agreement, which provides that upon request Plaintiff

“agrees to reimburse [Defendant] for any collection fees, including reasonable attorney fees,

incurred by [Defendant] in enforcing its rights under this agreement.” The Court agrees with

Plaintiff that this attorney’s fees provision is tethered to non-payment under the agreement, and no




                                                 6
          Case 1:20-cv-04383-ALC Document 25 Filed 03/25/21 Page 7 of 7




statute, or any other provision of the Agreement authorizes an award here. Additionally, as

Defendant states that it will be submitting claims for non-payment which would entitle it to an

award of attorney’s fees under the agreement, Defendant must seek its fees and costs in arbitration.

                                           CONCLUSION

   For the foregoing reasons, Defendant’s motion to compel arbitration is granted, and

Defendant’s request for attorney’s fees is denied. The case is hereby stayed pending arbitration.

SO ORDERED.

Dated: March 25, 2021                                ___________________________________
      New York, New York                                ANDREW L. CARTER, JR.
                                                        United States District Judge




                                                 7
